DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the applicant’s filing of an IDS on January 28, 2022.  All provisions of the Notice of Allowance previously issued are still in effect.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2022 was filed after the mailing date of the Notice of Allowance on November 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
/JAMES N FIORILLO/Examiner, Art Unit 2444